Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Granneman; Ernst Hendrik August et al. (US 7312156 B2) in view of Chacin; Juan et al. (US 20080069951 A1). Granneman teaches a shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A) for supplying processing gases to an underside of a wafer (3; Figure 1,2) during semiconductor processing operations, the shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A) comprising: a top surface; an enclosed plenum region (enclosed plenum region in 1; not numbered; Figure 1) located within the shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A); a plurality of orifices (10; Figure 1,2-Applicant’s 106d; Figure 4A) arranged on the top surface and connected to the enclosed plenum region (enclosed plenum region in 1; not numbered; Figure 1) – claim 2
Granneman does not teach:
a plurality of spacers (Applicant’s 130; Figure 4A) arranged so as to support a carrier ring (Applicant’s 124; Figure 4A) sized larger than the wafer (3; Figure 1,2), the spacers (Applicant’s 130; Figure 4A) extending away from the top surface - claim 2
The shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A) of claim 2, further comprising a gas entry path (14; Figure 1) that leads to a baffle (baffle at gas exit of 14 in 7; Figure 1) located within the enclosed plenum region (enclosed plenum region in 1; not numbered; Figure 1), as claimed by claim 5
The shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A) of claim 2, wherein there are three spacers (Applicant’s 130; Figure 4A), as claimed by claim 9
The shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A) of claim 9, wherein the spacers (Applicant’s 130; Figure 4A) each have one or more support surfaces configured to mate with support extensions on a carrier ring (Applicant’s 124; Figure 4A) that the spacers (Applicant’s 130; Figure 4A) are configured to support, as claimed by claim 10
The shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A) of claim 9, wherein the spacers (Applicant’s 130; Figure 4A) each have a corresponding recessed region (See Applicant’s August 4, 2022 annotated Figure) configured to receive a corresponding support extension on a carrier ring (Applicant’s 124; Figure 4A) that the spacers (Applicant’s 130; Figure 4A) are configured to support, as claimed by claim 11
The shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A) of claim 2, wherein the main body includes a plurality of lift pin holes, each lift pin hole configured to allow a corresponding lift pin to pass therethrough, as claimed by claim 12
The shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A) of claim 2, further comprising a plurality of lift pins (11; Figure 1,2), each lift pin configured to extend through a corresponding hole (hole in 1 accomodating 11; Figure 1,2) in the shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A), as claimed by claim 13
Chacin was discussed in the proir action and teaches a plurality of spacers (903; Figures 9A-9 and 212; Figure 11) and arranged so as to support an carrier ring (301; Figure 11) sized larger than the wafer (202; Figure 11), the spacers (903; Figures 9A-9 and 212; Figure 11) extending away from the top surface.
Chacin further teaches:
The shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) of claim 2, wherein there are three (Figure 5A) spacers (212; Figure 3A,3B,4,5A,9A,11-same supporter 20/280-Applicant’s 130; Figure 4A), as claimed by claim 9
The shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) of claim 9, wherein the spacers (212; Figure 3A,3B,4,5A,9A,11-same supporter 20/280-Applicant’s 130; Figure 4A) each have one or more support surfaces (support surfaces atop 212; Figure 3A,3B,4,5A,9A,11) configured to mate with support extensions on a carrier ring (220; Figure 11-Applicant’s 124; Figure 4A) that the spacers (212; Figure 3A,3B,4,5A,9A,11-same supporter 20/280-Applicant’s 130; Figure 4A) are configured to support, as claimed by claim 10
The shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) of claim 9, wherein the spacers (212; Figure 3A,3B,4,5A,9A,11-same supporter 20/280-Applicant’s 130; Figure 4A) each have a corresponding recessed region (216; Figure 4-See Applicant’s annotated drawings 8/4/22) configured to receive a corresponding support extension on a carrier ring (220; Figure 11-Applicant’s 124; Figure 4A) that the spacers (212; Figure 3A,3B,4,5A,9A,11-same supporter 20/280-Applicant’s 130; Figure 4A) are configured to support, as claimed by claim 11
The shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) of claim 2, wherein the main body (205; Figure 11-see Applicant’s 8/4/22 drawing statements) includes a plurality of lift pin holes (520; Figure 7,8), each lift pin hole configured to allow a corresponding lift pin (801; Figure 8) to pass therethrough, as claimed by claim 12
The shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) of claim 2, further comprising a plurality of lift pins (801; Figure 8), each lift pin configured to extend through a corresponding hole (520; Figure 7,8) in the shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A), as claimed by claim 13
At the time of filing, it would have been obvious to modify the teaching of Granneman by incorporating the spacers of Chacin. One of ordinary skill in the art would have been motivated to do so because Chacin suggests adjusting/controlling the wafer gap region to prevent contamination of the epitaxial layer. See paragraph [0043], [0049] of Chacin.
Allowable Subject Matter
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Chacin; Juan et al. (US 20080069951 A1) is cited as the closest prior art. Chacin does not teach or suggest, alone or in combination;
The shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) of claim 2, wherein: the orifices (242; Figure 2-Applicant’s 106d; Figure 4A) are arranged in a first hole pattern in an interior area of the top surface and in a second hole pattern that encircles the interior area, and the orifices (242; Figure 2-Applicant’s 106d; Figure 4A) in the first hole pattern extend along directions perpendicular to the top surface, as claimed by claim 3
The shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) of claim 3, wherein the orifices (242; Figure 2-Applicant’s 106d; Figure 4A) in the second hole pattern extend along non-perpendicular angles relative to the top surface, as claimed by claim 4
The shower-pedestal (1; Figure 1,2-Applicant’s 106; Figure 4A) of claim 5, wherein the orifices (10; Figure 1,2-Applicant’s 106d; Figure 4A) are distributed across an interior region of the top surface, as claimed by claim 6
The shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) of claim 2, wherein the orifices (242; Figure 2-Applicant’s 106d; Figure 4A) are arranged in a plurality of concentric circular rings centered on a center of the shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) and extending to an outer region of the shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A), as claimed by claim 7
The shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A) of claim 7, wherein at least an outer ring of the orifices (242; Figure 2-Applicant’s 106d; Figure 4A) includes a plurality of angled orifices (242; Figure 2-Applicant’s 106d; Figure 4A) that are tilted away from perpendicular to the top surface and in a direction away from the center of the shower-pedestal (205; Figure 11-Applicant’s 106; Figure 4A), as claimed by claim 8
Response to Arguments
Applicant’s arguments, see page 9, filed August 4, 2022, with respect to the rejections of claims 2, and 9-13 under §102 based on Granneman; Ernst Hendrik August et al. (US 7312156 B2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Granneman; Ernst Hendrik August et al. (US 7312156 B2) in view of Chacin; Juan et al. (US 20080069951 A1).
Applicant states:
“
Applicant respectfully disagrees. Granneman is directed to a system in which, as stated in the very first sentence of Granneman's Abstract, a "semiconductor wafer is processed while being supported without mechanical contact." Granneman goes on to state in the first sentence of the Background of the Invention section that "The present invention relates to a method for contactless treatment of a substrate such as a semiconductor wafer." Independent claims 1 and 16 of Granneman both recite, in the preamble, "[a]n apparatus for contactless treatment of a semiconductor wafer...." It is abundantly clear that the intended purpose of Granneman's system is to support a semiconductor wafer during processing without any mechanical contact. Granneman accomplishes this by floating the semiconductor wafer on a gas cushion so that no part of the wafer actually makes mechanical contact with another object.
“
And…
“
The Office proposes to modify Granneman to include Chacin's spacers, which are intended to mechanically contact, and support, a wafer support ring from below. The wafer support ring, in turn, mechanically contacts the wafer from below. In other words, Chacin's spacers are part of a mechanical wafer support system that, through mechanical contact with the wafer, supports the wafer. Per M.P.E.P. § 2143.01(V), "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." Modifying Granneman to have Chacin's spacers for supporting the wafer (or, more correctly, to mechanically contact and support a wafer support ring which would, in turn, mechanically contact and support the wafer) would render Granneman unsuited for its intended purpose, which is to provide a mechanism by which wafers can be processed while being supported without mechanical contact. 
“
Applicant's argument amounts to the position that Chacin; Juan et al. and Granneman; Ernst Hendrik August et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both Chacin and Granneman are in the field of applicant’s endeavor and are reasonably pertinent to the particular problem with which the applicant was concerned. In this case, both Chacin and Granneman each consider wafer placement a result-effective variable for process optimization. See Granneman column 2; lines 31-44 – “Surprisingly, it has been found that if the spacing between the side sections, or between side section and wafer, is set to be relatively small, particularly rapid heat transfer can take place.”. See paragraph [0049] of Chacin – “Therefore, the thickness of the wafer gap region 215 may be adjusted by using different spacers 212. In embodiments, the wafer gap region 215 has a thickness of about 0.1 inches to about 0.3 inches. In an embodiment, the wafer gap region 215 has a thickness of about 0.15 inches to about 0.25 inches.”.
Appplicant states:
“
As there is no valid reason provided to modify Granneman per Chacin's teachings, the 35 U.S.C. § 103 rejection of amended claim 2 is improper and Applicant respectfully requests that the Office withdraw the rejection. Claim 5 depends from amended claim 2 and includes all of the features of amended claim 2. Applicant thus respectfully requests that the 35 U.S.C. § 103 rejection of claim 5 also be withdrawn for at least the reasons discussed above with respect to claim 2.
“
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated above, the Examiner has provided examples of teaching, suggestion, and motivation found either in the references themselves. See above. Further, Chacin suggests adjusting/controlling the wafer gap region to prevent contamination of the epitaxial layer. See paragraph [0043] of Chacin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716